Case 2:18-cv-08048-SVW-JC Document 57 Filed 06/29/19 Page 1 of 15 Page ID #:370




  1

  2

  3

  4

  5

  6

  7
                              UNITED STATES DISTRICT COURT
  8
                             CENTRAL DISTRICT OF CALIFORNIA
  9

 10    VERNON UNSWORTH,
                                                     Case No. 2:18-cv-08048
 11
                     Plaintiff,
 12                                                   PROTECTIVE ORDER
 13            vs.
 14
       ELON MUSK,
 15

 16                  Defendant.

 17

 18
         1.      A. PURPOSES AND LIMITATIONS
 19
              As the parties have represented that discovery in this action is likely to
 20
      involve production of confidential, proprietary, or private information for which
 21
      special protection from public disclosure and from use for any purpose other than
 22
      prosecuting this litigation may be warranted, this Court enters the following
 23
      Protective Order. This Order does not confer blanket protections on all disclosures
 24
      or responses to discovery. The protection it affords from public disclosure and use
 25
      extends only to the limited information or items that are entitled to confidential
 26
      treatment under the applicable legal principles. Further, as set forth in Section 12.3,
 27

 28
Case 2:18-cv-08048-SVW-JC Document 57 Filed 06/29/19 Page 2 of 15 Page ID #:371




  1   below, this Protective Order does not entitle the parties to file confidential
  2   information under seal. Rather, when the parties seek permission from the court to
  3   file material under seal, the parties must comply with Civil Local Rule 79-5 and
  4   with any pertinent orders of the assigned District Judge and Magistrate Judge.
  5         B. GOOD CAUSE STATEMENT
  6         In light of the nature of the claims and allegations in this case and the parties’
  7   representations that discovery in this case will involve the production of confidential
  8   records, and in order to expedite the flow of information, to facilitate the prompt
  9   resolution of disputes over confidentiality of discovery materials, to adequately
 10   protect information the parties are entitled to keep confidential, to ensure that the
 11   parties are permitted reasonable necessary uses of such material in connection with
 12   this action, to address their handling of such material at the end of the litigation, and
 13   to serve the ends of justice, a protective order for such information is justified in this
 14   matter. The parties shall not designate any information/documents as confidential
 15   without a good faith belief that such information/documents have been maintained
 16   in a confidential, non-public manner, and that there is good cause or a compelling
 17   reason why it should not be part of the public record of this case.
 18         2.     DEFINITIONS
 19         2.1    Action: The instant action: Unsworth v. Musk, Case No. 2:18-cv-
 20   08048-SVW-JC.
 21         2.2    Challenging Party: a Party or Non-Party that challenges the
 22   designation of information or items under this Order.
 23         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 24   how it is generated, stored or maintained) or tangible things that qualify for
 25   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 26   the Good Cause Statement.
 27         2.4    “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
 28   Information or Items: extremely sensitive “CONFIDENTIAL” Information or
                                                  2
Case 2:18-cv-08048-SVW-JC Document 57 Filed 06/29/19 Page 3 of 15 Page ID #:372




  1   Items, the disclosure of which to another Party or Non-Party would create a
  2   substantial risk of serious harm that could not be avoided by less restrictive means.
  3          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
  4   their support staff).
  5          2.6    Designating Party: a Party or Non-Party that designates information or
  6   items that it produces in disclosures or in responses to discovery as
  7   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
  8   ONLY.”
  9          2.7    Disclosure or Discovery Material: all items or information, regardless
 10   of the medium or manner in which it is generated, stored, or maintained (including,
 11   among other things, testimony, transcripts, and tangible things), that are produced or
 12   generated in disclosures or responses to discovery in this matter.
 13          2.8    Expert: a person with specialized knowledge or experience in a matter
 14   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 15   an expert witness or as a consultant in this Action.
 16          2.9    House Counsel: attorneys who are employees of a party to this Action.
 17   House Counsel does not include Outside Counsel of Record or any other outside
 18   counsel.
 19          2.10 Non-Party: any natural person, partnership, corporation, association, or
 20   other legal entity not named as a Party to this action.
 21          2.11 Outside Counsel of Record: attorneys who are not employees of a
 22   party to this Action but are retained to represent or advise a party to this Action and
 23   have appeared in this Action on behalf of that party or are affiliated with a law firm
 24   which has appeared on behalf of that party, and includes support staff.
 25          2.12 Party: any party to this Action, including all of its officers, directors,
 26   employees, consultants, retained experts, and Outside Counsel of Record (and their
 27   support staffs).
 28   ///
                                                  3
Case 2:18-cv-08048-SVW-JC Document 57 Filed 06/29/19 Page 4 of 15 Page ID #:373




  1            2.13 Producing Party: a Party or Non-Party that produces Disclosure or
  2   Discovery Material in this Action.
  3            2.14 Professional Vendors: persons or entities that provide litigation
  4   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  5   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  6   and their employees and subcontractors.
  7            2.15 Protected Material: any Disclosure or Discovery Material that is
  8   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
  9   ATTORNEYS’ EYES ONLY.”
 10            2.16 Receiving Party: a Party that receives Disclosure or Discovery
 11   Material from a Producing Party.
 12            3.    SCOPE
 13            The protections conferred by this Order cover not only Protected Material (as
 14   defined above), but also (1) any information copied or extracted from Protected
 15   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
 16   and (3) any deposition testimony, conversations, or presentations by Parties or their
 17   Counsel that might reveal Protected Material, other than during a court hearing or at
 18   trial.
 19            Any use of Protected Material during a court hearing or at trial shall be
 20   governed by the orders of the presiding judge. This Order does not govern the use
 21   of Protected Material during a court hearing or at trial.
 22            4.    DURATION
 23            Even after final disposition of this litigation, the confidentiality obligations
 24   imposed by this Order shall remain in effect until a Designating Party agrees
 25   otherwise in writing or a court order otherwise directs. Final disposition shall be
 26   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 27   or without prejudice; and (2) final judgment herein after the completion and
 28   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                    4
Case 2:18-cv-08048-SVW-JC Document 57 Filed 06/29/19 Page 5 of 15 Page ID #:374




  1   including the time limits for filing any motions or applications for extension of time
  2   pursuant to applicable law.
  3         5.       DESIGNATING PROTECTED MATERIAL
  4         5.1      Exercise of Restraint and Care in Designating Material for Protection.
  5   Each Party or Non-Party that designates information or items for protection under
  6   this Order must take care to limit any such designation to specific material that
  7   qualifies under the appropriate standards. The Designating Party must designate for
  8   protection only those parts of material, documents, items, or oral or written
  9   communications that qualify so that other portions of the material, documents,
 10   items, or communications for which protection is not warranted are not swept
 11   unjustifiably within the ambit of this Order.
 12         Mass, indiscriminate, or routinized designations are prohibited. Designations
 13   that are shown to be clearly unjustified or that have been made for an improper
 14   purpose (e.g., to unnecessarily encumber the case development process or to impose
 15   unnecessary expenses and burdens on other parties) may expose the Designating
 16   Party to sanctions.
 17         If it comes to a Designating Party’s attention that information or items that it
 18   designated for protection do not qualify for protection, that Designating Party must
 19   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 20         5.2      Manner and Timing of Designations. Except as otherwise provided in
 21   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
 22   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 23   under this Order must be clearly so designated before the material is disclosed or
 24   produced.
 25         Designation in conformity with this Order requires:
 26               (a) for information in documentary form (e.g., paper or electronic
 27   documents, but excluding transcripts of depositions), that the Producing Party affix
 28   at a minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
                                                  5
Case 2:18-cv-08048-SVW-JC Document 57 Filed 06/29/19 Page 6 of 15 Page ID #:375




  1   ATTORNEYS’ EYES ONLY” to each page that contains protected material. If
  2   only a portion or portions of the material on a page qualifies for protection, the
  3   Producing Party also must clearly identify the protected portion(s) (e.g., by making
  4   appropriate markings in the margins).
  5         A Party or Non-Party that makes original documents available for inspection
  6   need not designate them for protection until after the inspecting Party has indicated
  7   which documents it would like copied and produced. During the inspection and
  8   before the designation, all of the material made available for inspection shall be
  9   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 10   documents it wants copied and produced, the Producing Party must determine which
 11   documents, or portions thereof, qualify for protection under this Order. Then,
 12   before producing the specified documents, the Producing Party must affix the
 13   “CONFIDENTIAL”, or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
 14   ONLY” legend to each page that contains Protected Material. If only a portion or
 15   portions of the material on a page qualifies for protection, the Producing Party also
 16   must clearly identify the protected portion(s) (e.g., by making appropriate markings
 17   in the margins).
 18               (b) for testimony given in depositions that the Designating Party identifies
 19   on the record, before the close of the deposition as protected testimony.
 20               (c) for information produced in some form other than documentary and
 21   for any other tangible items, that the Producing Party affix in a prominent place on
 22   the exterior of the container or containers in which the information is stored the
 23   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
 24   EYES ONLY.” If only a portion or portions of the information warrants protection,
 25   the Producing Party, to the extent practicable, shall identify the protected portion(s).
 26         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 27   failure to designate qualified information or items does not, standing alone, waive
 28   the Designating Party’s right to secure protection under this Order for such material.
                                                  6
Case 2:18-cv-08048-SVW-JC Document 57 Filed 06/29/19 Page 7 of 15 Page ID #:376




  1   Upon timely correction of a designation, the Receiving Party must make reasonable
  2   efforts to assure that the material is treated in accordance with the provisions of this
  3   Order.
  4         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
  5         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  6   designation of confidentiality at any time that is consistent with the Court’s
  7   Scheduling Order.
  8         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  9   resolution process under Local Rule 37-1 et seq.
 10         6.3    The burden of persuasion in any such challenge proceeding shall be on
 11   the Designating Party. Frivolous challenges, and those made for an improper
 12   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 13   parties) may expose the Challenging Party to sanctions. Unless the Designating
 14   Party has waived or withdrawn the confidentiality designation, all parties shall
 15   continue to afford the material in question the level of protection to which it is
 16   entitled under the Producing Party’s designation until the Court rules on the
 17   challenge.
 18         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 19         7.1    Basic Principles. A Receiving Party may use Protected Material that is
 20   disclosed or produced by another Party or by a Non-Party in connection with this
 21   Action only for prosecuting, defending, or attempting to settle this Action. Such
 22   Protected Material may be disclosed only to the categories of persons and under the
 23   conditions described in this Order. When the Action has been terminated, a
 24   Receiving Party must comply with the provisions of Section 13 below.
 25         Protected Material must be stored and maintained by a Receiving Party at a
 26   location and in a secure manner that ensures that access is limited to the persons
 27   authorized under this Order.
 28   ///
                                                  7
Case 2:18-cv-08048-SVW-JC Document 57 Filed 06/29/19 Page 8 of 15 Page ID #:377




  1         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
  2   otherwise ordered by the court or permitted in writing by the Designating Party, a
  3   Receiving Party may disclose any information or item designated
  4   “CONFIDENTIAL” only to:
  5               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  6   well as employees of said Outside Counsel of Record to whom it is reasonably
  7   necessary to disclose the information for this Action;
  8               (b) the officers, directors, and employees (including House Counsel) of
  9   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 10               (c) Experts (as defined in this Order) of the Receiving Party to whom
 11   disclosure is reasonably necessary for this Action and who have signed the
 12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 13               (d) the court and its personnel;
 14               (e) private court reporters and their staff to whom disclosure is reasonably
 15   necessary for this Action and who have signed the “Acknowledgment and
 16   Agreement to Be Bound” (Exhibit A);
 17               (f) professional jury or trial consultants, mock jurors, and Professional
 18   Vendors to whom disclosure is reasonably necessary for this Action and who have
 19   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 20               (g) the author or recipient of a document containing the information or a
 21   custodian or other person who otherwise possessed or knew the information;
 22               (h) during their depositions, witnesses, and attorneys for witnesses, in the
 23   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 24   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
 25   (Exhibit A); and (2) they will not be permitted to keep any confidential information
 26   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
 27   unless otherwise agreed by the Designating Party or ordered by the court. Pages of
 28   transcribed deposition testimony or exhibits to depositions that reveal Protected
                                                     8
Case 2:18-cv-08048-SVW-JC Document 57 Filed 06/29/19 Page 9 of 15 Page ID #:378




  1   Material may be separately bound by the court reporter and may not be disclosed to
  2   anyone except as permitted under this Protective Order; and
  3               (i) any mediator or settlement officer, and their supporting personnel,
  4   mutually agreed upon by any of the parties engaged in settlement discussions.
  5         7.3      Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
  6   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
  7   writing by the Designating Party, a Receiving Party may disclose any information or
  8   item designated “CONFIDENTIAL” only to:
  9         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 10   as employees of said Outside Counsel of Record to whom it is reasonably necessary
 11   to disclose the information for this Action;
 12         (b) Experts (as defined in this Order) of the Receiving Party to whom
 13   disclosure is reasonably necessary for this Action and who have signed the
 14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 15         (c) the court and its personnel;
 16         (d) private court reporters and their staff to whom disclosure is reasonably
 17   necessary for this Action and who have signed the “Acknowledgment and
 18   Agreement to Be Bound” (Exhibit A);
 19         (e) professional jury or trial consultants, mock jurors, and Professional
 20   Vendors to whom disclosure is reasonably necessary for this Action and who have
 21   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 22         (f) the author or recipient of a document containing the information or a
 23   custodian or other person who otherwise possessed or knew the information; and
 24         (g) any mediator or settlement officer, and their supporting personnel,
 25   mutually agreed upon by any of the parties engaged in settlement discussions.
 26   ///
 27   ///
 28   ///
                                                  9
Case 2:18-cv-08048-SVW-JC Document 57 Filed 06/29/19 Page 10 of 15 Page ID #:379




  1         8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
  2                 PRODUCED IN OTHER LITIGATION
  3         If a Party is served with a subpoena or a court order issued in other litigation
  4   that compels disclosure of any information or items designated in this Action as
  5   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
  6   ONLY,” that Party must:
  7              (a) promptly notify in writing the Designating Party. Such notification
  8   shall include a copy of the subpoena or court order unless prohibited by law;
  9              (b) promptly notify in writing the party who caused the subpoena or order
 10   to issue in the other litigation that some or all of the material covered by the
 11   subpoena or order is subject to this Protective Order. Such notification shall include
 12   a copy of this Protective Order; and
 13              (c) cooperate with respect to all reasonable procedures sought to be
 14   pursued by the Designating Party whose Protected Material may be affected.
 15         If the Designating Party timely seeks a protective order, the Party served with
 16   the subpoena or court order shall not produce any information designated in this
 17   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
 18   EYES ONLY” before a determination by the court from which the subpoena or
 19   order issued, unless the Party has obtained the Designating Party’s permission, or
 20   unless otherwise required by the law or court order. The Designating Party shall
 21   bear the burden and expense of seeking protection in that court of its confidential
 22   material and nothing in these provisions should be construed as authorizing or
 23   encouraging a Receiving Party in this Action to disobey a lawful directive from
 24   another court.
 25         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 26              PRODUCED IN THIS LITIGATION
 27              (a) The terms of this Order are applicable to information produced by a
 28   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
                                                 10
Case 2:18-cv-08048-SVW-JC Document 57 Filed 06/29/19 Page 11 of 15 Page ID #:380




  1   CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by
  2   Non-Parties in connection with this litigation is protected by the remedies and relief
  3   provided by this Order. Nothing in these provisions should be construed as
  4   prohibiting a Non-Party from seeking additional protections.
  5             (b) In the event that a Party is required, by a valid discovery request, to
  6   produce a Non-Party’s confidential information in its possession, and the Party is
  7   subject to an agreement with the Non-Party not to produce the Non-Party’s
  8   confidential information, then the Party shall:
  9                (1) promptly notify in writing the Requesting Party and the Non-Party
 10   that some or all of the information requested is subject to a confidentiality
 11   agreement with a Non-Party;
 12                (2) promptly provide the Non-Party with a copy of the Protective
 13   Order in this Action, the relevant discovery request(s), and a reasonably specific
 14   description of the information requested; and
 15                (3) make the information requested available for inspection by the
 16   Non-Party, if requested.
 17             (c) If a Non-Party represented by counsel fails to commence the process
 18   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the
 19   notice and accompanying information or fails contemporaneously to notify the
 20   Receiving Party that it has done so, the Receiving Party may produce the Non-
 21   Party’s confidential information responsive to the discovery request. If an
 22   unrepresented Non-Party fails to seek a protective order from this court within 14
 23   days of receiving the notice and accompanying information, the Receiving Party
 24   may produce the Non-Party’s confidential information responsive to the discovery
 25   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 26   not produce any information in its possession or control that is subject to the
 27   confidentiality agreement with the Non-Party before a determination by the court
 28   unless otherwise required by the law or court order. Absent a court order to the
                                                 11
Case 2:18-cv-08048-SVW-JC Document 57 Filed 06/29/19 Page 12 of 15 Page ID #:381




  1   contrary, the Non-Party shall bear the burden and expense of seeking protection in
  2   this court of its Protected Material.
  3         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  4         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  5   Protected Material to any person or in any circumstance not authorized under this
  6   Protective Order, the Receiving Party must immediately (a) notify in writing the
  7   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
  8   all unauthorized copies of the Protected Material, (c) inform the person or persons to
  9   whom unauthorized disclosures were made of all the terms of this Order, and
 10   (d) request such person or persons to execute the “Acknowledgment and Agreement
 11   to Be Bound” (Exhibit A).
 12         11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
 13                OTHERWISE PROTECTED MATERIAL
 14         When a Producing Party gives notice to Receiving Parties that certain
 15   inadvertently produced material is subject to a claim of privilege or other protection,
 16   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 17   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
 18   procedure may be established in an e-discovery order that provides for production
 19   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 20   (e), insofar as the parties reach an agreement on the effect of disclosure of a
 21   communication or information covered by the attorney-client privilege or work
 22   product protection, the parties may incorporate their agreement into this Protective
 23   Order.
 24         12.    MISCELLANEOUS
 25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 26   person to seek its modification by the Court in the future.
 27         12.2 Right to Assert Other Objections. No Party waives any right it
 28   otherwise would have to object to disclosing or producing any information or item
                                                 12
Case 2:18-cv-08048-SVW-JC Document 57 Filed 06/29/19 Page 13 of 15 Page ID #:382




  1   on any ground not addressed in this Protective Order. Similarly, no Party waives
  2   any right to object on any ground to use in evidence of any of the material covered
  3   by this Protective Order.
  4         12.3 Filing Protected Material. A Party that seeks to file under seal any
  5   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
  6   orders of the assigned District Judge and Magistrate Judge. Protected Material may
  7   only be filed under seal pursuant to a court order authorizing the sealing of the
  8   specific Protected Material at issue. If a Party’s request to file Protected Material
  9   under seal is denied by the court, then the Receiving Party may file the information
 10   in the public record unless otherwise instructed by the court.
 11         13.    FINAL DISPOSITION
 12         After the final disposition of this Action, as defined in Section 4, within 60
 13   days of a written request by the Designating Party, each Receiving Party must return
 14   all Protected Material to the Producing Party or destroy such material. As used in
 15   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 16   summaries, and any other format reproducing or capturing any of the Protected
 17   Material. Whether the Protected Material is returned or destroyed, the Receiving
 18   Party must submit a written certification to the Producing Party (and, if not the same
 19   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 20   (by category, where appropriate) all the Protected Material that was returned or
 21   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 22   abstracts, compilations, summaries or any other format reproducing or capturing any
 23   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 24   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 25   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 26   reports, attorney work product, and consultant and expert work product, even if such
 27   materials contain Protected Material. Any such archival copies that contain or
 28   ///
                                                 13
Case 2:18-cv-08048-SVW-JC Document 57 Filed 06/29/19 Page 14 of 15 Page ID #:383




  1   constitute Protected Material remain subject to this Protective Order as set forth in
  2   Section 4.
  3         14.    Any violation of this Order may be punished by any and all appropriate
  4   measures including, without limitation, contempt proceedings and/or monetary
  5   sanctions.
  6

  7
      RESPECTFULLY SUBMITTED,

  8   Dated: June 27, 2019
  9                                         QUINN EMANUEL URQUHART
                                            & SULLIVAN, LLP
 10                                         Alex Spiro
 11                                         Robert M. Schwartz
                                            Michael T. Lifrak
 12                                         Jeanine M. Zalduendo
 13
                                            By: /s/ Alex Spiro
 14                                         Alex Spiro
 15                                         Attorneys for Defendant Elon Musk

 16

 17
                                            L. LIN WOOD, P.C.
                                            L. Lin Wood
 18                                         Nicole J. Wade
                                            Jonathan D. Grunberg
 19                                         G. Taylor Wilson
 20                                         CHATHAM LAW GROUP
                                            Robert Christopher Chatham
 21

 22
                                            By: /s/ L. Lin Wood
                                            L. Lin Wood
 23                                         Attorneys for Plaintiff Vernon Unsworth
 24

 25         IT IS SO ORDERED.

 26   DATED: June 29, 2019

 27                                              __________/s/_______________
                                                 Honorable Jacqueline Chooljian
 28                                              United States Magistrate Judge
                                                14
Case 2:18-cv-08048-SVW-JC Document 57 Filed 06/29/19 Page 15 of 15 Page ID #:384




  1                                        EXHIBIT A
  2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3

  4   I, _____________________________ [print or type full name], of
  5   _________________ [print or type full address], declare under penalty of perjury
  6   that I have read in its entirety and understand the Protective Order that was issued
  7   by the United States District Court for the Central District of California on June 29,
  8   2019 in the case of Unsworth v. Musk, Case No. 2:18-cv-08048-SVW-JC. I agree to
  9   comply with and to be bound by all the terms of this Protective Order and I
 10   understand and acknowledge that failure to so comply could expose me to sanctions
 11   and punishment in the nature of contempt. I solemnly promise that I will not
 12   disclose in any manner any information or item that is subject to this Protective
 13   Order to any person or entity except in strict compliance with the provisions of this
 14   Order.
 15         I further agree to submit to the jurisdiction of the United States District Court
 16   for the Central District of California for the purpose of enforcing the terms of this
 17   Protective Order, even if such enforcement proceedings occur after termination of
 18   this action. I hereby appoint __________________________ [print or type full
 19   name] of _______________________________________ [print or type full address
 20   and telephone number] as my California agent for service of process in connection
 21   with this action or any proceedings related to enforcement of this Protective Order.
 22   Date: ______________________________________
 23   City and State where sworn and signed: _________________________________
 24

 25   Printed name: _______________________________
 26
 27   Signature: __________________________________
 28
                                                15
